EXHIBIT 1
                                                                                                   Exhibit 1




VIA EMAIL and USPS                                                            May 26, 2020

The Hon. Kathy Boockvar
Secretary of the Commonwealth of Pennsylvania
302 North Office Building
401 North Street
Harrisburg, PA 17120

Jonathan M. Marks
Deputy Secretary for Elections and Commissions
210 North Office Building
401 North Street
Harrisburg, PA 17120
Email: RA-Elections@pa.gov

       Re:     Voter List Maintenance Leads
               Request for Meeting

Dear Secretary Boockvar and Deputy Secretary Marks:

Our organization—the Public Interest Legal Foundation—is a non-partisan, 501(c)(3) public-
interest organization that is dedicated entirely to promoting the integrity of elections nationwide
through research, education, remedial programs, and litigation. As part of our mission, we study,
audit, and analyze voter rolls throughout the country to assess their health and accuracy. We
compare voter roll data against federal and other public or commercial databases to flag
registrations that may be incomplete, outdated, or no longer valid. We then submit findings and
leads to proper election officials for further investigation and confirmation to better aid voter roll
maintenance programs.

We write today to offer you our findings for the Commonwealth of Pennsylvania.

Summary of Findings and Methodology

   1. Potentially Deceased Registrants with an Active Registration.

In September 2019, we purchased a copy of the Pennsylvania voter registration extract from your
offices. The “active” portion of the extract was compared against the U.S. Social Security Death
Index (SSDI), a database made available via the U.S. Social Security Administration. Where
possible, voter registration entries were compared against the SSDI and printed obituaries and
other public notices.

Our analysis showed there were potentially more than 16,600 deceased individuals with an
active registration in the Commonwealth of Pennsylvania at that time. Nearly 50 percent of the
entries matched against the SSDI listed a date of death prior to September 2019, the time period

                   32 E. Washington Street, Suite 1675, Indianapolis, Indiana 46204
                Telephone: 317.203.5599 Fax: 888.815.5641 PublicInterestLegal.org
when the roll was purchased. Some matches list dates of death in the 1990s and 2000s. For some,
voting credits were apparently assigned for federal contests that occurred after respective dates
of SSDI-listed deaths with respect to the 2016 and 2018 General Elections. Only your office can
conclusively determine whether these document trails reflecting the voting credits shown in the
purchased voter extract are accurate.

In May 2020, we again purchased a copy of the Pennsylvania voter registration extract from your
offices. We then compared that extract to our findings from the September 2019 extract to assess
whether any of the potentially deceased registrants had been removed in the intervening period.
This comparison revealed that 7,323 potentially deceased registrants were removed from the
voter roll between September 2019 and May 2020.

However, 9,300 registrants who were matched as potentially deceased using the September
2019 voter roll extract were still listed on the May 2020 voter roll extract. This means there are
potentially more than 9,300 deceased individuals that are registered to vote in
Pennsylvania.

As you are likely aware, the National Voter Registration Act of 1993 (“NVRA”) requires your
office to use reasonable efforts to identify and remove registrants who are deceased. 52 U.S.C. §
20507(a)(4)(A). Pennsylvania law provides that election officials “shall cancel the registration of
a registered elector reported dead by the Department of Health,” 25 Pa. C.S. § 1505(a), and “may
also utilize published newspaper obituaries, letters testamentary or letters of administration
issued by the office of the registrar of wills to cancel and remove the registration of an elector,”
25 Pa. C.S. § 1505(b).

We have utilized multiple means to verify these potentially deceased registrants, but ultimately
only your office can conclusively determine whether the registrants are indeed deceased and
whether voting credits were accurately issued for some registrants in subsequent elections.

   2. Potential Duplicate Registrations Across State Lines with Voting Credits
      Apparently Assigned by Election Officials for the 2018 Election.

Using voter roll extracts obtained from other states at the same time as the Pennsylvania
purchase, we performed a detailed matching analysis to discern the number of registrants who
are potentially registered in more than one state. We then viewed voting history reports to
discern the number of registrants who were apparently assigned voting credits in more than one
state for the same election.

In Pennsylvania, we identified more than 900 potentially duplicated registrations across state
lines with apparent voting credits assigned by election officials in each state for the 2018
General Election. To arrive at this figure, potential matches of full names and dates of birth were
filtered through commercial identity-validation services using Social Security data and more. We
have utilized multiple means to verify these potentially duplicate registrations but ultimately only
your office can conclusively determine whether these registrations are indeed duplications with
genuine document trails reflecting the voting credits shown in the purchased voter extract.



                                                 2
We understand that Pennsylvania is a member of the partnership managed by the Electronic
Registration Information Center (ERIC). Our analysis could provide additional value because we
also relied on data from states who are not members of the ERIC partnership.

   3. Potential Intercounty and Intracounty Duplicates with Apparent Voting Credits
      Assigned for 2016 and 2018 General Elections.

Using a similar methodology, we also flagged registrations that are potentially duplicated within
the same Pennsylvania county (intracounty) and across county lines (intercounty). We then
reviewed assigned voting credits for each such registration. For the 2016 General Election, 13
potential intracounty duplicates were apparently assigned voting credits. For the 2018 General
Election, 14 potential intracounty duplicates and 35 potential intercounty duplicates were
apparently assigned voting credits.

We have utilized multiple means to verify these potentially duplicate registrations but ultimately
only your office can conclusively determine whether these registrations are indeed duplications
with genuine document trails reflecting the voting credits shown in the purchased voter extract.

   4. Registrations Indicating 100-Years-of-Age or More.

Using the May 2020 voter extract, we also identified more than 5,800 registrations listing a year
of birth occurring 100 or more years ago. While there is nothing inherently suspect about these
registrations, we flag them so election officials can periodically and easily match them against
death records to determine whether they were overlooked during the initial process used to
identify deceased registrants, or if separate evidence held within your offices can correct
potential recordkeeping errors to the actual dates of birth.

A total of 80 registrations list a year of birth in the 1800s, with the oldest in 1845. We believe
your office would benefit from reviewing and confirming these registrations so that appropriate
corrections or updates can be made, if necessary.

   5. Registrations Using Placeholder Data, Missing Data, or Likely Incorrect Data.

We also identified more than 1,100 registrations that potentially list fictitious or intentionally
incorrect dates of birth. These registrations commonly list either “01/01/1800” or “01/01/1900”
for the registrant’s date of birth. Other suspected placeholder data formats are flagged as well.
An additional 4 registrations list a date of birth to suggest they are currently far younger than
age 17 and 7 registrations apparently do not list any date of birth at all.

As you know, date of birth information is an important data point for voter list maintenance
purposes. See, e.g., 4 Pa. Code. § 183.6 (“At a minimum, a commission shall identify record
matches using an applicant’s or registrant’s first and last name as well as date of birth.”). We
therefore believe your office would benefit from reviewing these registrations so that appropriate
corrections or updates can be made, if necessary.




                                                 3
   6. Registrations Listing Potentially Out-of-State or Out-of-County Addresses for a
      Residence.

Last, we identified 30 registrations that apparently list a state other than Pennsylvania as a
residence, 22 registrations that apparently do not list a state of residency at all, 3 registrations
that list a residence in a foreign country, and 1 registration that does not list anything except a
zip code for a residential address.

Only your office can determine if these registrations conform to Pennsylvania’s requirements.

Request for Meeting

We would like to offer our findings to you for further investigation and confirmation. We are
available via telephone or videoconference, if needed, to discuss our research and how we can
best transfer the data to you. Please let us know which date(s) and time(s) you prefer.

Should you need to contact us regarding this matter, please contact me at
lchurchwell@publicinterestlegal.org. Thank you for your service on this matter.

Sincerely,




Logan Churchwell
Communications & Research Director
Public Interest Legal Foundation
lchurchwell@publicinterestlegal.org




                                                  4
